Citation Nr: 1634712	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  04-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a left knee disability, to include patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served in the New York Army National Guard from October 1989 to November 1999 with a period of active duty for training from August 1985 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2003, the RO issued a decision that, in pertinent part, denied the Veteran's claim of service connection for a right knee condition, which he appealed.  In August 2008, the Board remanded that matter.

Subsequently, in a July 2010 rating decision, the RO denied the Veteran's claim for an increased rating in excess of 10 percent for his service-connection left knee disability.  The Veteran appealed this matter.  In August 2015, the Board remanded both issues.  

In March 2016, the Veteran granted service connection for a right knee disability and assigned a rating of 10 percent effective January 19, 2002; thus resolving that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for the Veteran to be afforded a VA examination which was conducted in December 2015.  Subsequent to the Board's remand as well as the VA examination, the United States Court of Appeals for Veterans Claims (Court) issued directives regarding VA examinations in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board notes that the December 2015 VA examination was inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, the right knee joint is also damaged.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left knee disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

